DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 12/14/2020.
Claims 1-18 are pending.
Claims 1 and 10 are independent. 


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues .  Examiner respectfully disagrees.  Lee teaches that a control unit S decides which rotor temperature is sufficiently accurate or suitable at the particular current operating point or range.  The reactive power is calculated based on this decision so therefore power is controlled.  Regarding the second point, paragraph 27 states voltage equations and calculations of the reactive power are specified.  Paragraph 28 does disclose the flux that is used to determine a second reactive power term.  It is also inherent that the equations and there terms are used to determine reactive power.  Regarding claim 7 applicant argues that Lee does not teach controlling power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature.  Examiner respectfully disagrees.  Paragraph 25 .  


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee (US 2017/0155353).

	Re claim 1, Lee teaches (Figures 1-5) a method for controlling a permanent magnet rotary electric machine
including a stator (para 22) and a rotor (para 22), comprising:
determining a first reactive power term (para 22 and 27; “dQ.sub.norm=normalized reactive power difference”) associated with the electric machine based upon voltage (para 27-28);
determining a second reactive power (dQ.sub.sys.sub._.sub.err=system-dependent error in the calculation of reactive power difference) term associated with the electric machine based upon flux (para 29);
determining a first motor temperature ([circumflex over (.theta.)].sub.r,Fl.) associated with the electric machine based upon the first and second reactive power terms (para 24); and
controlling power output from the permanent magnet electric machine based upon the first motor temperature (para 27).

Re claim 2, Lee teaches the method of claim 1, wherein determining the first reactive power term associated with the electric machine based upon voltage comprises:
determining a voltage (U; voltage amplitude (output current controller); para 29), a current (I; current amplitude (current sensor); para 29), a rotational speed (n, rotational speed; para 29), and a torque command (d-daxis and q-qaxis; para 29) associated with operation of the electric machine (para 29);
determining a flux term based upon the torque command (.psi.=flux linking; para 29);
determining a first stator voltage term (is; para 29) based upon the rotational speed (n, para 29), the current (is; para 29) and the flux term (.psi.=flux linking; para 29);
determining a second stator voltage term (us, para 29) based upon the rotational speed (n; para 29), the current (is; para 29) and the flux term; and
determining the first reactive power term based upon the first and second stator voltage terms (para 29).

Re claim 3, Lee teaches the method of claim 1, wherein determining the second reactive power term associated with the electric machine based upon flux comprises:
determining a current (I; current amplitude (current sensor); para 29) and a rotational speed (n, rotational speed; para 29);
determining a temperature of the electric machine ([circumflex over (.theta.)].sub.r,Fl.);
determining a first flux term (.psi.=flux linking; para 29) based upon the current and the temperature of the electric machine (para 29);
determining a second flux term (.psi..sub.rd=flux linking on the d-axis (rotor flux coordinate)) based upon the current and the temperature of the electric machine (para 29); and
(para 29).

Re claim 4, Lee teaches the method of claim 3, wherein determining the second reactive power term based upon the rotational speed and the first and second flux terms comprises determining the second reactive power term based upon the rotational speed (n, rotational speed; para 29) and a difference between the first and second flux terms (para 29).

Re claim 5, Lee teaches the method of claim 3, wherein the temperature of the electric machine comprises an estimated rotor magnet temperature ([circumflex over (.theta.)].sub.r,Fu).

Re claim 6, Lee teaches the method of claim 1, wherein determining the first motor temperature associated with the electric machine based upon the first and second reactive power terms comprises determining a temperature of a rotor magnet of the electric machine ([circumflex over (.theta.)].sub.r,Fu; para 24).

Re claim 7, Lee teaches the method of claim 1, further comprising:
determining, via a thermal model (para 23), a second motor temperature ([circumflex over (.theta.)].sub.r,Th); comparing the first motor temperature and the second motor temperature (para 23-27); and
controlling power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature (para 24).

Re claim 8, Lee teaches the method of claim 7, wherein controlling the power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature comprises derating the power output from the permanent magnet electric machine when a difference between the first motor temperature and the second motor temperature is greater than a threshold (para 29).

Re claim 9, Lee teaches the method of claim 7, wherein controlling the power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature comprises maximizing the power output from the permanent magnet electric machine when a difference between the first motor temperature and the second motor temperature is less than a threshold (para 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2008/0303475) in view of Lee (US 2017/0155353).

Re claim 10, Patel teaches (Figures 1) a system, including:	
a permanent magnet rotary electric machine (16) including a stator (para 17) and a rotor (para 17); an inverter (14);
(12), operatively coupled to the inverter and in communication with current (30), voltage (30) and speed sensors (30) that are disposed to monitor the rotary electric machine (para 17),
but fails to explicitly teach the controller including an instruction set, the instruction set executable to:
determine a first reactive power term associated with the electric machine based upon voltage;
determine a second reactive power term associated with the electric machine based upon flux;
determine a first motor temperature associated with the electric machine based upon the first and second reactive power terms; and
control, via the inverter, power output from the permanent magnet electric machine based upon the first motor temperature.
Lee teaches (Figures 1-5) the controller including an instruction set, the instruction set executable to:
determine a first reactive power term (para 22 and 27; “dQ.sub.norm=normalized reactive power difference”) associated with the electric machine based upon voltage (para 27-28);
determine a second reactive power (dQ.sub.sys.sub._.sub.err=system-dependent error in the calculation of reactive power difference) term associated with the electric machine based upon flux (para 29);
determine a first motor temperature ([circumflex over (.theta.)].sub.r,Fl.) associated with the electric machine based upon the first and second reactive power terms (para 24); and
(para 27).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Lee to expand the functional range of the machine (see Lee; para 3).

Re claim 11, Patel in view of Lee teaches the system of claim 10, wherein the instruction set executable to determine the first reactive power term associated with the electric machine based upon voltage comprises the instruction set executable to:
determine a voltage (see Lee; U; voltage amplitude (output current controller); para 29), a current (see Lee; I; current amplitude (current sensor); para 29), a rotational speed (see Lee; n, rotational speed; para 29), and a torque command (see Lee; d-daxis and q-qaxis; para 29) associated with operation of the electric machine (see Lee; para 29);
determine a flux term based upon the torque command (see Lee; .psi.=flux linking; para 29);
determine a first stator voltage term (see Lee; is; para 29) based upon the rotational speed (see Lee; n, para 29), the current (see Lee; is; para 29) and the flux term (see Lee;.psi.=flux linking; para 29);
determine a second stator voltage term (see Lee; us, para 29) based upon the rotational speed (see Lee; n; para 29), the current (see Lee; is; para 29) and the flux term; and
determine the first reactive power term based upon the first and second stator voltage terms (see Lee; para 29).

Re claim 12, Patel in view of Lee teaches the system of claim 10, wherein the instruction set executable to determine the second reactive power term associated with the electric machine based upon flux comprises the instruction set executable to:
determine a current (see Lee; I; current amplitude (current sensor); para 29) and a rotational speed (n, rotational speed; para 29);
determine a temperature of the electric machine (see Lee; [circumflex over (.theta.)].sub.r,Fl.);
determine a first flux term (see Lee; .psi.=flux linking; para 29) based upon the current and the temperature of the electric machine (see Lee; para 29);
determine a second flux term (see Lee; .psi..sub.rd=flux linking on the d-axis (rotor flux coordinate)) based upon the current and the temperature of the electric machine (see Lee; para 29); and
determine the second reactive power term based upon the rotational speed and the first and second flux terms (see Lee; para 29).

Re claim 13, Patel in view of Lee teaches the system of claim 12, wherein the instruction set executable to determine the second reactive power term based upon the rotational speed and the first and second flux terms comprises the instruction set executable to determine the second reactive power term based upon the rotational speed (see Lee; n, rotational speed; para 29) and a difference between the first and second flux terms (see Lee; para 29).

Re claim 14, Patel in view of Lee teaches the system of claim 12, wherein the temperature of the electric machine comprises an estimated rotor magnet temperature (see Lee; [circumflex over (.theta.)].sub.r,Fu).

Re claim 15, Patel in view of Lee teaches the system of claim 10, wherein the instruction set executable to determine the first motor temperature associated with the electric machine based upon the first and second reactive power terms comprises the instruction set executable to determine a temperature of a rotor magnet of the electric machine (see Lee; [circumflex over (.theta.)].sub.r,Fu; para 24).

Re claim 16, Patel in view of Lee teaches the system of claim 10, wherein the instruction set is further executable to:
determine, via a thermal model (see Lee; para 23), a second motor temperature (see Lee; [circumflex over (.theta.)].sub.r,Th); 
compare the first motor temperature and the second motor temperature (see Lee; para 23-27); and
control power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature (see Lee; para 24).

Re claim 17, Patel in view of Lee teaches the system of claim 16, wherein the instruction set executable to control the power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature comprises the instruction set executable to derate the power output from the permanent magnet electric (see Lee; para 29).

Re claim 18, Patel in view of Lee teaches the system of claim 16, wherein the instruction set executable to control the power output from the permanent magnet electric machine based upon the comparing of the first motor temperature and the second motor temperature comprises the instruction set executable to maximize the power output from the permanent magnet electric machine when a difference between the first motor temperature and the second motor temperature is less than a threshold (see Lee; para 29).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846           
/KAWING CHAN/Primary Examiner, Art Unit 2846